Citation Nr: 0115999	
Decision Date: 06/12/01    Archive Date: 06/18/01

DOCKET NO.  99-02 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hearing loss, right 
ear.
 
2.  Entitlement to an increased evaluation for hearing loss, 
left ear, currently evaluated at 0 percent disabling.

3.  Entitlement to service connection for residuals, left 
knee sprain.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran had active service from October 1985 to April 
1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision from 
Department of Veterans Affairs (VA) regional office (RO) in 
Waco, Texas.

Under the provisions of 38 U.S.C.A. § 7105(a) (West 1991 & 
Supp. 2000), an appeal to the Board must be initiated by a 
notice of disagreement and completed by a substantive appeal 
after a statement of the case is furnished to the claimant.  
In essence, the following sequence is required: there must be 
a decision by the RO, the claimant must express timely 
disagreement with the decision, VA must respond by explaining 
the basis of the decision to the claimant, and finally the 
claimant, after receiving adequate notice of the basis of the 
decision, must complete the process by stating his argument 
in a timely-filed substantive appeal.  See 38 C.F.R. 
§§ 20.200, 20.201, 20.202, and 20.203 (2000).


FINDINGS OF FACT

1.  The regional office (RO) has obtained all relevant 
evidence necessary for an equitable disposition of the 
veteran's appeal.

2.  Right ear hearing loss was shown in service; the evidence 
submitted in support of the claim does not establish a 
current disability to the right ear.

3.  The veteran's service-connected left ear hearing loss is 
manifested by hearing at level I or better; the veteran is 
not service connected for any hearing loss in the right ear.

4.  Left knee sprain was shown in service; the evidence 
submitted in support of the claim does not establish a 
current residual disability of the left knee.


CONCLUSIONS OF LAW

1.  Disability due to right ear hearing loss was not incurred 
in or aggravated by active service.  38 U.S.C.A. §§   1110, 
1131 (West 1991 & Supp. 2000).

2.  The schedular criteria for a compensable rating for left 
ear hearing loss have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 and Supp. 2000); 38 C.F.R. §§ 3.321, 4.7, 
4.85, Diagnostic Code 6100 (2000).

3.  Disability due to residuals, left knee sprain was not 
incurred or aggravated by active service.  38 U.S.C.A. 
§ 1155, 5107 (West 1991 & Supp. 2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The Board of Veterans' Appeals (Board) finds that the claim 
has been adequately developed pursuant to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (hereafter the VCAA).  In this regard, there is no 
indication of the existence of any outstanding Federal 
government or other record that could substantiate the claim 
for service connection for right ear hearing loss or for an 
increased rating for right ear hearing loss, for an increased 
rating for left ear hearing loss, and for service connection 
for residuals, left knee sprain.  Accordingly, the RO has 
secured a complete record and the requirement under the VCAA 
that the RO advise the claimant of how responsibilities in 
developing the record are divided is moot.  The VA has 
provided the veteran with a thorough examination.  The RO 
advised him of the rating criteria in the July 1999 statement 
of the case (SOC) and January 2001 supplemental SOC.  He was 
also advised of the results of the VA evaluation in the 
January 2001 supplemental SOC.  These communications clearly 
advise him of the evidence needed to substantiate his claim.  
The Board further observes that with hearing loss disability 
the issue is one in which the type of evidence that can 
substantiate the claim is very limited.  Only specific types 
of audiometric testing can support service connection for 
hearing loss and an increased schedular rating.

Although the RO denied the service connection for right ear 
hearing loss and service connection for residuals of a left 
knee sprain claims as not well grounded, the underlying basis 
of the RO's decision was the failure of competent medical 
evidence to show the disabilities claimed.  The presence of a 
current disability is a fundamental statutory requirement 
that must be satisfied in order to support a grant of service 
connection and this requirement was not affected by the VCAA. 
38 U.S.C.A. §§ 1110, 1131.  Since the basis for the Board's 
determination is also the lack of a current right ear hearing 
loss disability and the lack of residual disability of a left 
knee sprain, the Board finds the veteran was provided notice 
of the relevant evidence, the controlling legal criteria and 
the rationale for the RO determination which is the same as 
that followed by the Board.  Accordingly, the Board concludes 
that it may now enter a decision on the merits of these 
issues without prejudice to the claimant.  Bernard v. Brown, 
4 Vet. App. 384 (1993). 

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 1131.  To demonstrate a 
chronic disease in service, a combination of manifestations 
must be shown that is sufficient to identify the disease 
entity and there must be sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b) (2000).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and a chronic disease, including organic 
diseases of the nervous system, becomes manifest to a degree 
of 10 percent within 1 year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1137 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.307, 3.309 (2000).  

With respect to claims for service connection for hearing 
loss, the United States Court of Appeals for Veterans Claims 
(Court) has held that the threshold for normal hearing is 
from 0 to 20 decibels, and that higher threshold levels 
indicate some degree of hearing loss.  Hensley v. Brown, 5 
Vet. App. 155, 157 (1993).  The Court further opined that 
38 C.F.R. § 3.385 (2000), discussed below, then operates to 
establish when a hearing loss can be service connected.  
Hensley at 159.

Disability evaluations are determined by the application of a 
schedular rating, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Evaluations for loss of hearing acuity are based upon the 
results of modern and scientific testing at approved 
facilities.  This testing is performed under controlled 
conditions to measure the degree of organic hearing 
impairment and the results of that testing are then compared 
to the schedular criteria which are designed to reflect, as 
nearly as possible, the average functional impairment due to 
the hearing loss in everyday situations.

An examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
pure-tone audiometry test. Examinations will be conducted 
without the use of hearing aids.  38 C.F.R. § 4.85(a).

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1000, 2000, 3000, and 4000 cycles per second.  
To evaluate the degree of disability from bilateral service-
connected defective hearing, the revised rating schedule 
establishes eleven auditory acuity levels designated from 
level I for essentially normal acuity through level XI for 
profound deafness.   If impaired hearing is service-connected 
in only one ear, in order to determine the percentage 
evaluation from Table VII, the nonservice-connected ear will 
be assigned a Roman Numeral designation for 
hearing impairment of I.  38 C.F.R. § 4.85, Diagnostic Codes 
6100 to 6110.  

In addition to the general criteria, based upon research VA 
has identified two circumstances where alternative tables 
could be employed.  One was where the pure tone thresholds in 
any four of the five frequencies of 500, 1000, 2000, 3000 and 
4000 Hertz (Hz) are 55 decibels (dB) or greater.  The second 
was where pure tone thresholds are 30 dB or less at 
frequencies of 1000 Hz and below, and are 70 dB or more at 
2000 Hz.  38 C.F.R. § 4.86 (2000).

A review of the history of the left ear hearing loss 
disability shows that service connection was granted by a 
January 1999 rating decision with an assigned rating of zero 
percent.  

Service medical records show that the veteran underwent an 
enlistment physical examination in January 1985.  Audiometric 
examination revealed hearing within the normal range.  The 
pure-tone thresholds, measured in decibels (dB) were as 
follows for the right ear: 5 dB at 500 Hertz (Hz), 5 dB at 
1000 Hz, 15 dB at 2000 Hz, 10 dB at 3000 Hz, and 5 at 4000 
Hz.   Pure-tone thresholds for the left ear were 0 dB at 500 
Hz, 5 dB at 1000 Hz, 0 dB at 2000 Hz, 0 dB at 3000 Hz, and 0 
dB at 4000 Hz.  No speech recognition scores were recorded.  
The veteran sought treatment for his left ear in February 
1987.  The veteran complained that he had placed a foreign 
object in his left ear and heard a pop.  The veteran stated 
that he had experienced muffled sound afterward of one day's 
duration.  The physical examination of the ear demonstrated 
copious amounts of wax.  The tympanic membrane was not 
appreciated due in part to wax.  The assessment was wax 
buildup.  The veteran presented again in May 1987 with 
complaints of tinnitus in the left ear.  Examination revealed 
wax build-up in the left ear with no sign of redness.  The 
assessment was ear compaction and rule out hearing loss.  The 
audiometric examination revealed pure-tone thresholds in the 
right ear of 5 dB at 500 Hz, 5 dB at 1000 Hz, 15 dB at 2000 
Hz, 10 dB at 3000 Hz, and 5 at 4000 Hz.   Pure-tone 
thresholds for the left ear were 25 dB at 500 Hz, 35 dB at 
1000 Hz, 20 dB at 2000 Hz, 10 dB at 3000 Hz, and 25 dB at 
4000 Hz.  No speech recognition scores were indicated.  
Eardrops were prescribed and the ears were irrigated 
bilaterally.

Audiometric testing performed in February 1989 disclosed 
pure-tone thresholds of the right ear at 0 dB at 500 Hz, 0 dB 
at 1000 Hz, 5 dB at 2000 Hz, 0 dB at 3000 Hz, and 0 at 4000 
Hz.   Pure-tone thresholds for the left ear were 20 dB at 500 
Hz, 20 dB at 1000 Hz, 35 dB at 2000 Hz, 350 dB at 3000 Hz, 
and 25 dB at 4000 Hz.  No speech recognition scores were 
indicated.  Audiometric testing in October 1990 revealed the 
following pure-tone thresholds:





HERTZ



500
1000
2000
3000
4000
RIGHT
15M
5M
5M
0M
0M
LEFT
10M
20M
35M
25M
30M

No speech recognition scores were indicated.  The examination 
report indicated that the veteran was routinely exposed to 
hazardous noise.  The veteran underwent audiometric testing 
in October 1992.  The pure-tone thresholds for the right ear 
were 10 dB at 500 Hz, 5 dB at 1000 Hz, 5 dB at 2000 Hz, 10 dB 
at 3000 Hz, and 10 at 4000 Hz.   Pure-tone thresholds for the 
left ear were 20 dB at 500 Hz, 25 dB at 1000 Hz, 30 dB at 
2000 Hz, 30 dB at 3000 Hz, and 25 dB at 4000 Hz.  

The veteran sought care for a left knee sprain in July 1997.  
The medical history disclosed that the veteran had been on a 
road march all week and had experienced left knee pain for 
three days.  The pain increased on stairs.  Physical 
examination revealed no swelling or discoloration.  Some 
tenderness and crepitus was noted.  The veteran was placed on 
modified duty and was treated with ice, "ace," elevation, 
crutches and pain medication.  The assessment was left knee 
strain.  The veteran was re-evaluated approximately ten days 
later.  Physical examination showed some edema and erythema.  
The normal grind test was positive.  No crepitus was noted.  
The medical history indicated that the veteran felt that the 
knee was getting better and he had been running on it.  The 
veteran was instructed to utilize the recovery time and to 
continue taking the pain medication.  The veteran underwent a 
separation physical examination in March 1998.  The examiner 
was unable to view the tympanic membrane of the left ear 
secondary to cerumen.  The drums and internal canals were 
assessed as abnormal.   Audiometric testing revealed pure-
tone thresholds of the right ear at 0 dB at 500 Hz, 5 dB at 
1000 Hz, 5 dB at 2000 Hz, 0 dB at 3000 Hz, and 15 at 4000 Hz.   
Pure-tone thresholds for the left ear were 20 dB at 500 Hz, 
30 dB at 1000 Hz, 25 dB at 2000 Hz, 20 dB at 3000 Hz, and 30 
dB at 4000 Hz.

Post-service records consist of a VA compensation and pension 
examination performed in April 2000.  The medical history 
reflected the veteran's left knee injury in August 1997, 
which followed a 100-mile march.  Examination at that time 
showed full range of movement and symptomatic treatment.  The 
veteran's current complaint was that he noticed a little 
crepitation in the knee joint on occasion.  Examination of 
the knee demonstrated no swelling or enlargement.  No 
tenderness over the joint was noted.  There was full range of 
motion on both flexion and extension.  No crepitation was 
noted on movement of the joint.  A x-ray was ordered; 
however, the veteran failed to report to Radiology as 
instructed.  The diagnosis was history of 1997 sprain of the 
left knee, normal function of the knee.  The medical history 
taken in conjunction with the ear examination revealed a 
history of left side tinnitus and hearing loss.  Examination, 
done under an operating microscope, showed the tympanic 
membranes were clear.  The 512 Hz tuning fork lateralized t 
the left, but did not reverse on the left.  Audiometric 
testing disclosed the following results:





HERTZ



500
1000
2000
3000
4000
RIGHT
No data
10
10
10
10
LEFT
No data
35
25
25
20

The average of pure-tone thresholds for the right ear was 10 
dB and the average for the left ear was 26 dB.  Speech 
recognition scores were 100 percent for the right ear and 100 
percent for the left ear.  The diagnosis was left ear 
tinnitus and minimal borderline left ear mixed hearing loss.  
The examiner noted his suspicions of very early otosclerosis.

II.  Analysis

Service Connection for Right Ear Hearing Loss

The Board acknowledges initially that there is no dispute 
that the veteran's service-connected left ear hearing loss 
was incurred in service.  The first issue now on appeal, 
however, is whether the veteran's hearing in his right ear is 
disabling and if so, whether it is connected to service.  The 
determination of this first issue will directly effect 
whether the veteran is entitled to an increased schedular 
rating.

The criteria for disability due to impaired hearing may be 
met in either of the following ways: (1) when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 
4000 Hz is 40 dB or greater, (2) or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, 4000 Hz are 26 dB or greater; (3) or when speech 
recognition using the Maryland CNC Test are less than 94%.  
38 C.F.R. § 3.385 (2000).  The Board notes that the results 
of all six audiometric examinations conducted while the 
veteran was in service fail to meet the criteria in 38 C.F.R. 
§ 3.385.  The Board further notes that the results of the 
April 2000 VA audiometric examination fail to meet the 
criteria.  The examiner made no diagnosis of impairment or 
disease of the right ear.  The results were normal.  See 
Hensley.  In this circumstance the veteran did not have a 
right ear hearing loss disability in service nor does he have 
a current right ear hearing loss disability.   Thus, the 
evidence is overwhelming against the claim and the benefit of 
the doubt doctrine is not for application.  38 U.S.C.A. § 
5107.  

Increased Evaluation for Left Ear Hearing Loss

Since the evidence submitted for right ear hearing loss does 
not support a finding of service-connected disability, the 
second issue now on appeal is one of entitlement to an 
increased schedular rating for a unilateral hearing loss.  As 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeal prior to March 
1, 1999, hereafter "the Court") has pointed out, the 
assignment of a disability rating for hearing impairment is 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).  Thus, the Board has neither the 
authority nor the discretion to award a compensable 
evaluation based upon the character of the veteran's service 
nor the nature of the original injury that produced the 
hearing impairment.

Audiometric evaluation in April 2000 revealed a pure tone 
threshold average of 26 in the left ear and word recognition 
of 100 percent.  When the veteran's left ear pure tone 
threshold average and word recognition score of 100 are 
applied to Table VI, Numeric Designations of Hearing Impaired 
Based on Pure Tone Threshold Average and Speech 
Discrimination, the numeric designation is I.  38 C.F.R. 
§ 4.85.  

When the veteran's numeric designation for the left ear (I) 
and the numeric designation of the right ear (I) are applied 
to Table VII, Percentage Evaluations for Hearing Impairment, 
the veteran's left ear hearing loss is determined to be 
noncompensable.  38 C.F.R. § 4.85.

The Board notes that all of the veteran's pure-tone 
thresholds at frequencies of 500, 1000, 2000, 3000 and 4000 
Hertz are less than 55 dB.  Therefore, the Board finds that 
audiometric results fail to meet the criteria for exceptional 
hearing patterns under 38 C.F.R. § 4.86.

While the Board has considered the subjective evidence 
concerning the impairment the appellant experiences due to 
his hearing disability, the Board finds that the objective 
testing must be accorded by far the greatest weight in 
assessing the impact of the hearing disability on average 
occupational functioning.  The Board, therefore, concludes 
that entitlement to a compensable schedular evaluation for 
the appellant's hearing loss in the left ear is not 
established.

The Board also cannot conclude that the disability picture as 
to the veteran's left ear hearing loss is so unusual or 
exceptional, with such related factors as frequent 
hospitalization and marked interference with employment, as 
to prevent the use of the regular rating criteria.  38 C.F.R. 
§ 3.321(b).  The record does not reflect any recent or 
frequent hospital care, and any interference in the veteran's 
employment is not beyond the average impairment of earning 
capacity contemplated by the regular schedular criteria.  
Consequently, a higher rating on an extraschedular basis is 
not warranted.  

Finally, the Board finds the audiometric test results in this 
case are all consistent with a noncompensable evaluation.  In 
this circumstance, there is no approximate balance of 
positive and negative evidence concerning the level of 
disability for and against the claim.  Therefore, the benefit 
of the doubt doctrine is not for application.

Service Connection for Residuals, Left Knee Sprain

Service medical records do show an injury to the left knee in 
July 1997; however, chronicity was not shown in service.  The 
records demonstrate that the veteran sought treatment 
initially and then followed up on one occasion.  On his 
follow-up visit he indicated that the knee was feeling 
better.  Although there was still edema and erythema present 
during the follow-up visit some ten days later, there are no 
further records of treatment in service or post-service.  The 
April 2000 VA examination disclosed no evidence of a current 
disability of the left knee.  Normal function of the left 
knee was diagnosed with left knee sprain by history only.  No 
other post-service medical records have been presented or 
alleged to exist.  Thus, there was not sufficient observation 
to establish chronicity during service or to show continuity 
of symptoms after discharge.  Again, the Board does 
appreciate the veteran's report of subjective symptoms; 
however, the Board finds that the objective findings must be 
accorded by far the greatest weight.  Accordingly, the 
benefit of the doubt doctrine is not for application.  38 
U.S.C.A. § 5107.  


ORDER

Entitlement to service connection for hearing loss, right ear 
is denied.

Entitlement to an increased evaluation for hearing loss, left 
ear is denied.

Entitlement to service connection for residuals, left knee 
sprain is denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

